Citation Nr: 1727765	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative changes of cervical spine status post cervical fusion.  

2.  Entitlement to an initial disability rating in excess of 20 percent for thoracolumbar kyphosis and scoliosis, status post lumbar fusion.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to December 1962, and he died in November 2016, during the pendency of this appeal.  The appellant, who is the Veteran's surviving spouse, has been substituted as the claimant in this appeal, and is seeking those benefits that accrued and were owed to the Veteran during his lifetime. 

These matters come before the Board of Veterans Appeals' (Board) on appeal from an August 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a hearing before the Board in a February 2013 substantive appeal.  In October 2016 correspondence, the Veteran's representative advised the RO that the Veteran was unable to attend his scheduled Board hearing due to his terminal lung cancer.  The appellant herself has not requested a hearing.  38 C.F.R. § 20.1302 (2016).  The Board thus finds there is no hearing request presently pending.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case died after October 10, 2008.  Although a letter notifying her of such is not of record, it appears the appellant has been substituted for the Veteran with regard to his pending claims following her November 2016 application, as indicated in a June 2017 letter from the Board.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010 (a).  However, it does not appear that she was provided a specific notice letter informing her that she was substituted.  Reliford v. McDonald, 27 Vet. App. 297, 304 (2015).  Such notice should be provided the appellant.  

Because the appellant has been substituted as the claimant in this appeal, the record is not closed and may be further developed (unlike the closed record relied upon in traditional accrued benefits appeals).  

The Veteran was afforded a VA orthopedic examination in July 2010.  In a June 2012 written statement, the Veteran stated that since the VA examination his whole spine had been fused and he believed he should be awarded a 100 percent disability rating.  

The Veteran reported that he received treatment at the VA Medical Center (VAMC) in Durham, North Carolina.  The claims folder currently has VAMC records only through November 2012.  Thus, on remand the AOJ must attempt to obtain VA treatment records up to the Veteran's death in November 2016.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

After the Veteran's VA treatment records and any other relevant evidence has been associated with the claims file, the AOJ should obtain a VA opinion as to the severity of the Veteran's service-connected disabilities and their occupational impact.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records pertaining to the Veteran dated since November 2012, until his death in November 2016.  

2.  Send the appellant a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010.  Afford her the opportunity to submit additional evidence or argument in furtherance of the claims.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.  Specifically request that the appellant furnish appropriate authorization to obtain any relevant private treatment records.

If any of the requested private records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.  Allow the appellant an appropriate amount of time to respond.  

If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3.  After any applicable development is completed, obtain an opinion regarding to which the Veteran's service-connected disabilities (as noted in a January 2015 rating decision) affected his ability to secure or follow a substantially gainful occupation.  The electronic claims folder and copies of all pertinent records should be made available to the examiner for review. 

Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities prior to his death.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the appellant an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




